*297Opinion by
Keefe, J.
Two witnesses were called by the plaintiff, neither of which was able to establish that the window glass in question was broken or in any condition amounting to a nonimportation. An inspection report dated nearly 2 months after the goods had been released from customs custody, prepared by a claim agent employed by the steamship corporation in question, which was admitted in evidence as exhibit 1, was found to bear little weight in establishing breakage. A customs inspector and a deputy collector of customs at Los Angeles testified for the Government, and the Government also recalled one of the witnesses of the protestant, the claim agent of the steamship company, who also prepared the inspection report above referred to. It was found from the testimony and a careful examination of the record that there was nothing to establish that any glass was broken at the time of unlading, as claimed. The protest was therefore overruled.